DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/1/2019 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	Restriction/Election of Species
Applicant's election without traverse of Species III, Subspecies B, (Claims 1, 4-6, 8-13, and 16-20) in the reply filed on 3/1/2021 is acknowledged and is made FINAL.
However, Applicant has elected Claim 20, which clearly corresponds to a non-elected species, thus Claim 20 will also be withdrawn from consideration.
Status of Application
Claims 1-20 are pending. Claims 2-3, 7, 14-15, and 20 have been withdrawn from consideration. Claims 1, 4-6, 8-13, and 16-19 will be examined. Claims 1, 13, and 19 are the independent claims. This Non-Final Office action is in response to the “Election of Species” received on 3/1/2021.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 states “wherein the motion is selected based on an expression of the potential consumer” and this limitation is unclear as to what the metes and bounds are, what is required and what is meant? First, it appears there is antecedent issues with “motion”, as to what motion is being referenced, since this is first and only time we have this term. Second, what is an “expression”, is this merely input, or is there a more concrete term that applicant intends? As currently presented, claim 9 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any motion of the vehicle based on input as reading on this claim. Appropriate action is required.

Claim Rejections - 35 USC § 101-Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claims 1, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of US Patent 10,453,345. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require a task component that identifies and performs a task based on the feature, wherein the task demonstrates the feature to the potential consumer, and wherein the task comprises a test drive incorporating movements moving the self-driving vehicle from a first geographical location to a second geographical location
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 9-11, 13, 16, and 19 are rejected under 35 USC 103 as being unpatentable Anderson et al.  (United States Patent Publication 2017/0136842) in view of Park (United States Patent Publication 2016/0334789).
With respect to Claim 1: While Anderson discloses “A self-driving vehicle, comprising: a memory that stores computer executable components” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275]; 
“a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275]; 
“wherein the computer executable components comprises: a feature component that identifies a feature of the self-driving vehicle based on an input from a potential consumer of the self-driving vehicle” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275]; 
“wherein the self-driving vehicle is available for the potential consumer to complete an event associated with the self-driving vehicle” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275]; 
“and a task component that identifies and performs a task based on the feature” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275]; 
“wherein the task demonstrates the feature to the potential consumer” [Anderson, ¶ 0003-0012, 0073-0077, 0099, and 0268-0275];
“and wherein the task comprises a test drive incorporating movements moving the self-driving vehicle” [Anderson, ¶ 0003-0012, 0073-0077, 0099, 0119, 0251-0254, and 0268-0275]; 

Park, which is also an autonomous vehicle control test drive system with multiple autonomous vehicles in communication, teaches “a test drive incorporating movements moving the self-driving vehicle from a first geographical location to a second geographical location” [Park, ¶ 0055-0059 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park into the invention of Anderson to not only include setting up vehicle tests for potential customers as Anderson discloses but to also test the vehicles while in motion between locations as taught by Park with a motivation of creating removing the operators subjective view [Park, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 4: While Anderson discloses “The self-driving vehicle of claim 1, further comprising a reception component that receives a second input from the potential consumer regarding a preference of the potential consumer” [Anderson, ¶ 0268-0275].
Claim 9: While Anderson discloses “The self-driving vehicle of claim 1, wherein the motion is selected based on an expression of the potential consumer, wherein the expression is captured via the interface to the reception component” [Anderson, ¶ 0268-0275].
With respect to Claim 10: While Anderson discloses “The self-driving vehicle of claim 1, wherein the input is a custom preference set by the entity.” [Anderson, ¶ 0268-0275].
With respect to Claim 11: While Anderson discloses “The self-driving vehicle of claim 1, wherein the event is a sales transaction to purchase the self-driving vehicle” [Anderson, ¶ 0268-0275].
With respect to Claims 13 and 16: all limitations have been examined with respect to the product in claims 1, 4, and 9-11. The method taught/disclosed in claims 13 and 16 can clearly perform on the product of claims 1, 4, and 9-11. Therefore claims 13 and 16 are rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the product in claims 1, 4, and 9-11. The product taught/disclosed in claim 19 can clearly perform on the product of claims 1, 4, and 9-11. Therefore claim 19 is rejected under the same rationale.
Claims 5-6 are rejected under 35 USC 103 as being unpatentable Anderson et al.  (United States Patent Publication 2017/0136842) in view of Park (United States Patent Publication 2016/0334789), and in further view of Smart (United States Patent Publication 2016/0210675).
Claims 5-6: While Anderson discloses “The self-driving vehicle of claim 4, and wherein the second self-driving vehicle and the self-driving vehicle cooperate to perform one or more tasks based on the second input for completion of the event with the self-driving vehicle” [Anderson, ¶ 0003-0012, 0073-0077, 0099, 0119, 0251-0254, and 0268-0275];
and “The self-driving vehicle of claim 4 wherein the second self-driving vehicle and the self-driving vehicle cooperate to perform one or more tasks based on the second input for completion of the event with the second self-driving vehicle.
Anderson does not specifically state that the first vehicle is communication to another vehicle to perform the task.
Smart, which is also a vehicle control system teaches “wherein the task component shares the second input with a second self-driving vehicle” [Smart, ¶ 0040-0050 and 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Anderson to not only include using first vehicle autonomous data to control second autonomous vehicle as Anderson discloses  but to also be able to communicated between vehicle for completing tasks as taught by Smart with a motivation of creating a more robust system that accounts for vehicle break-downs and vehicle swapping [Smart, ¶ 0077]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each 
With respect to Claims 17-18: all limitations have been examined with respect to the product in claims 5-6. The method taught/disclosed in claims 17-18 can clearly perform on the product of claims 5-6. Therefore claims 17-18 are rejected under the same rationale.
Claim 8 is rejected under 35 USC 103 as being unpatentable Anderson et al.  (United States Patent Publication 2017/0136842) in view of Park (United States Patent Publication 2016/0334789), and in further view of Ferguson et al. (United States Patent 8,831,813).
With respect to Claim 8: While Anderson discloses “The self-driving vehicle of claim 1, wherein the feature component also determines a second feature” [Anderson, ¶ 0003-0012, 0073-0077, 0099, 0119, 0251-0254, and 0268-0275];
Anderson does not specifically state that the first vehicle is communication to another vehicle to perform the task.
Ferguson, which is also a vehicle control system teaches “as a defined top speed for the vehicle based on detection by the interface of audio indicating the user prefers the defined top speed greater than a defined value” [Ferguson, Abstract, Col 2 line 0-line 33 and Col 8 line 46-line 65].

Claim 12 is rejected under 35 USC 103 as being unpatentable Anderson et al.  (United States Patent Publication 2017/0136842) in view of Park (United States Patent Publication 2016/0334789), and in further view of Viegas et al. (United States Patent Publication 2014/0172412).
With respect to Claim 12: While Anderson discloses “The self-driving vehicle of claim 11, wherein there are user inputs (first and second) based on preferences” [Anderson, ¶ 0003-0012, 0073-0077, 0099, 0119, 0251-0254, and 0268-0275];
Anderson does not specifically state that the second input is based on an intent to buy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Viegas into the invention of Anderson to not only include using user preferences to control a test drive of an autonomous vehicle as Anderson discloses but to also use inputs to further sell the vehicle as taught by Viegas with a motivation of creating a more robust system that accounts for users desires [Viegas, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669